ACCEPTED
                                                                                          01-13-00805-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     4/10/2015 9:44:47 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                    IN THE
                            FIRST COURT OF APPEALS
                                   OF TEXAS                                FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
RODNEY CARNELL MAYS                         §                       4/10/2015 9:44:47 AM
                                            §                       CHRISTOPHER A. PRINE
VS.                                         §          CASE NO.     01-13-00805-CR
                                                                            Clerk
                                            §
THE STATE OF TEXAS                          §


 MOTION TO EXTEND TIME WITHIN WHICH TO FILE APPELLATE
                        BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, RODNEY CARNELL MAYS, appellant in the above-styled

and numbered cause, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the

appellate brief, and for cause would show the Court as follows:

                                            I.

      Mr. Mays was charged with the misdemeanor offense of assault on a family

member. On September 3, 2013, Mr. Mays entered a plea of not guilty and proceeded

to trial. The judge found Mr. Mays guilty as charged. Mr. Mays’ punishment was

assessed by agreement at fifty-six (56) days in the Harris County jail.

                                           II.

      Mr. Mays filed timely notice of appeal. Undersigned counsel, of The Harris

County Public Defender’s Office was appointed to represent Mr. Mays on October 3,
2014.

                                          III.

        The appellate brief is due to be filed with the Court on or before April 10,

2015. One previous extension has been requested.

                                          IV.

        Undersigned counsel has been working simultaneously on appeal in State v.

Briones, State v. Snavely, State v. Tavarez, State v. Fletcher, State v. Marks, State v.

Umanzor, and State v. Phillips. Counsel is diligently working on the brief in this case,

but requests additional time having only just recognized a meritorious issue and

needing to confer with the client.

                                           V.

        This request is made not to delay the proceedings, but to ensure that Mr. Mays

is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Mr. Mays respectfully prays that this

motion be granted and that the Court permits an extension of time until May 11,

2015, to file the appellate brief.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Daucie Schindler
                                              DAUCIE SCHINDLER
                                              Assistant Public Defender
                                              Harris County Texas
                                              1201 Franklin, 13th Floor
                                              Houston Texas 77002
                                              (713) 368-0016
                                              (713) 368-9278 (Fax)
                                              Daucie.Schindler@pdo.hctx.net

                                              Attorney for Appellant,
                                              RODNEY CARNELL MAYS

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appellant’s

Motion to Extend Time within Which to File Appellate Brief was e-mailed to the

Appellate Division of the Harris County District Attorney’s Office on this 10th day of

April, 2015.

                                       /s/ Daucie Schindler
                                       DAUCIE SCHINDLER